EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 31 was cancelled.

Reasons for Allowance
This application is in condition for allowance except for the presence of claim 31 directed to an invention non-elected without traverse.  Accordingly, claim 31 has been cancelled.
Claims 14 and 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the invention of independent claim 14.
In particular, the prior art of record fails to teach or suggest a method for producing casting bodies from an electrically conductive material by levitation melting, comprising the steps of “introducing of a lowest batch of a starting material for several batches into a sphere of influence of at least one electromagnetic alternating field, wherein the electromagnetic alternating field is created by means of horizontally arranged coils, and wherein the starting material is of an electrically conductive material having several pre-separated batches separated by regions of reduced cross-section and the regions are designed in such a way that separation of the pre-separated batches takes place only during melting in an electromagnetic alternating field” and “the remaining starting material pushes the lowest batch to be melted so far into the alternating electromagnetic field that an induced eddy current is at its maximum.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735